Citation Nr: 0204663	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  99-00 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2.  Entitlement to service connection for major recurrent 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from June 1975 to  November 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied claims of entitlement to 
service connection for major depression and PTSD.  The 
veteran submitted a notice of disagreement in October 1998, 
and after issuance of a statement of the case in November 
1998, timely perfected an appeal to the Board in December 
1998.


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2. The veteran did not participate in combat during his 
military service.

3. Neither depression nor any other psychiatric disability 
was manifested during service, or within a year 
thereafter.

4. There is no competent evidence of in-service stressors 
supporting the veteran's assertions that major recurrent 
depression and post-traumatic stress disorder had their 
clinical onset in military service, or evidence connecting 
such stressors to any current disabilities.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include 
PTSD and major recurrent depression, is not warranted.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5100, 5102, 5103A, 
5107, 7104 (West 1991 & Supp. 2001); §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 1997, the veteran filed a claim of entitlement to 
service connection for depression and post-traumatic stress 
disorder.  VA and private medical reports show that the 
veteran was treated and evaluated for various conditions 
after service.  These records do not show the presence of any 
psychiatric disorder, complaint or treatment until the early 
1990's.  The more salient medical reports with regard to the 
claim being considered in this appeal are discussed below.

Service personnel and medical records show that the veteran 
did not have any combat service.  His principal duty in 
service is noted as general Warehouseman.
Service medical records do not indicate any complaints, 
treatment, or diagnosis of a psychiatric disorder, including 
depression.  A June 1975 induction examination noted no 
psychiatric abnormalities, and a November 1978 separation 
examination indicated no psychiatric abnormalities or 
depression.

In March 1977, the veteran was seen in service for an injury 
to the right temporomandibular joint (TMJ) sustained while 
boxing.  X-rays were noted as negative.  Clinical examination 
revealed good and usual occlusion, but there was pain in the 
right TMJ following two episodes of boxing trauma.  Treatment 
included heat, muscle relaxants, mild analgesics, and a soft 
diet, and a mouth guard was recommended.

By a September 1998 rating decision, the RO denied service 
connection.  In a substantive appeal, the veteran asserted 
that evidence showing in-service onset of his PTSD symptoms 
and depression would be found in his Social Security 
Administration disability records.  These were secured by the 
RO.

SSA records received in February 1999, included vocational 
rehabilitation notes from 1985 to 1986, and medical records 
from 1990 through August 1996, including a psychiatric 
consultation for disability purposes, caseworker reports, a 
psychologist report, and discharge summaries from 
hospitalization for substance abuse treatment in 1990 at 
Canandaigua VAMC.  The SSA disability determination noted a 
primary diagnosis of depression and a secondary diagnosis of 
panic disorder and the veteran was qualified for SSI on the 
basis of psychiatric disability.

VA outpatient notes from 1990 to 1991 showed that the veteran 
sought treatment for depression in 1991.  At that time, he 
reported problems in his marriage, and stresses of 
joblessness and living situation.  The examiner noted a 
history of marijuana and cocaine abuse, with detoxification 
and aftercare through Canandaigua VA rehabilitation program 
in 1990.  The examiner's impressions were substance abuse and 
history of childhood sexual abuse.  The veteran did not 
report any psychological history during military service.

SSA records also included VA hospitalization records for a 
substance abuse treatment program in April 1990.  A social 
worker's report noted diagnoses of substance abuse, dysthymic 
disorder, depressive personality disorder and mixed 
personality disorder.  The report relates a history of early 
childhood sexual abuse.

A discharge summary for substance abuse rehabilitation 
program aftercare dated June 1990 showed that the veteran 
reported suicidal ideation and gestures which he related to 
his unresolved early childhood abuse.  Although he related 
his military service in the Marines, he never reported 
experiencing any depression or psychiatric disorders while in 
military service.  Associated VA aftercare counseling records 
from June 1990 to August 1991 reflect rehabilitative 
counseling post substance abuse program.  Treatment included 
issues around marriage, substance abuse, and employment.  In 
June 1990, the counsel notes that the veteran shared 
significant early history of having been abused as a child by 
a family member.  However, the veteran never reported any 
problems resulting from or related to psychiatric disorders 
or depression from any alleged boxing stressors in service.
In a September 1990 psychological evaluation, the examiner 
concluded that the veteran showed atypical depressive 
disorder, with moderate to moderately severe depressive mood 
disorder.

VA treatment counseling notes from October 1991 to March 1994 
show treatment for marital problems and substance abuse 
recovery, problems with employment and treatment for 
unrelated complaints.

A December 1994 letter from a psychiatric social worker 
reported that the veteran initiated treatment for help with 
feelings of anger and depression about his marriage and work 
situation.  It related a history of early childhood sexual 
abuse and anorexia, with recent rehabilitation in 1990 for 
substance abuse.  The caseworker certified that the veteran 
was unable to deal with regular employment.

A February 1995 request for further psychotherapy to the 
private physician also related a history of sexual abuse, and 
diagnosis of major depression, PTSD, marital separation and 
joblessness, with a GAF of 60.  

Additionally, the SSA disability records contained a 
psychiatric consultation of February 1995.  The psychiatrist 
noted the veteran's reports of panic attacks all his adult 
life, and noted that the veteran recognized that his low self 
esteem, feelings of inadequacy and anxiety are somehow 
related to the repeated sexual abuse perpetrated during his 
early childhood, by a family member.  The psychiatrist opined 
that the veteran presented with symptoms suggestive of post-
traumatic stress disorder related to the sexual abuse since 
he had vague recollections of the event, and reported 
experiencing intrusive memories and flashbacks as if reliving 
the experience, and spent much mental and emotional energy 
trying to avoid thoughts and feelings associated with this 
trauma  The examiner noted that the veteran had some insight 
in recognizing that the anxiety, depression and severely 
compromised self esteem experienced on a daily basis relate 
to this trauma.  Diagnosis was post-traumatic stress 
disorder, recurrent and severe major depression, panic 
disorder without agoraphobia, and cocaine dependence in full 
remission, with a history of alcohol abuse.  The examiner 
reported no statements by the veteran relating to in-service 
psychiatric problems or depression caused by boxing 
incidents.  The psychiatrist concluded, for SSI eligibility 
purposes, that the severity of the veteran's psychiatric 
disabilities rendered him incapable of gainful employment.

The veteran also submitted March 1995 outpatient counseling 
treatment notes from Onondaga Pastoral Counseling Center, and 
Alternative Behavior facility for depression and PTSD.  A 
history of childhood sexual abuse is noted, but there is no 
report of a military stressor.  He related difficulty 
sleeping and stress, and panic attacks that started several 
years prior.  He reported being depressed all his life, 
stemming from early childhood sexual abuse by a family member 
up to when he was 9 years of age.  He also complained of 
marital problems.  The examiner's impression was panic 
disorder without agoraphobia.  The veteran referenced no in-
service psychiatric disorders, depression or psychiatric 
stressors associated with boxing in-service, at that time.

November 1995 private psychiatric hospital records from St. 
Joseph's Hospital show that the veteran was hospitalized for 
therapy aimed at improving his definition of self in his 
family of origin.  At that time, the diagnosis was Axis I: 
major depression recurrent; Axis II: dependent features.

Significantly, in August 1997, the veteran submitted a 
lengthy statement to VA relating experiences that occurred 
while boxing in the service.  He related that his successful 
boxing career was ruined by a coach.  He related that after a 
boxing injury to his jaw, he was pressured into fighting even 
though he was told he would have a glass jaw if he fought and 
sustained further damage.  As a consequence, he was made to 
changing his boxing style, became ineffective as a boxer, and 
that caused his mind to become "messed up."

A later submitted April 2000 statement from a counselor and 
caseworker, co-signed by the medical director, related the 
veteran's history of early childhood sexual abuse, and 
reported that the veteran has now reconstructed events that 
led to his first major depression.  It reports statements by 
the veteran to the effect that his in-service TMJ injury and 
change of boxing style and subsequent losses, were the two 
incidents which caused his first major depression in service 
in 1977.

The veteran also submitted additional private VA counseling 
reports from May 1998 to August 2000.  These reports are 
duplicative of the veteran's medical history, and variously 
list diagnoses of post-traumatic stress disorder, major 
depression, adjustment disorder with mixed anxiety and 
depression, and panic disorder.  Nightmares and flashbacks 
associated with his early childhood sexual abuse were again 
noted.

Finally, the veteran submitted another lengthy statement 
dated May 2001, in which he reiterated these stressors.  He 
explained that although depressed, he never complained or 
sought treatment because he did not recognize what was 
happening to him at the time.  He also stated for the first 
time, that he had flashbacks and nightmares associated with 
these boxing incidents.


Legal Analysis

Duty to Assist

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).

In this regard, the Board notes that during the course of 
this appeal the RO obtained all pertinent VA and private 
treatment records identified by the veteran.  In regards to 
providing the veteran with a VA examination or obtaining a 
medical opinion, the Board finds that such is not necessary 
to decide the claims.

Additionally, all facts have been sufficiently developed, and 
no further assistance to the veteran is required to comply 
with the duty to assist as mandated by the VCAA.  In this 
regard, the Board notes that by virtue of the rating 
decisions, statement of the case, and supplemental statements 
of the case, as well as other notices issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the laws and regulations governing the 
claim, and the basis for denial of the claim.  
Hence, the veteran has been notified of what is needed to 
substantiate the claim.

Accordingly, adjudication of this appeal, without remand to 
the RO for further consideration under the new law, poses no 
risk to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).

Service Connection

Service connection will be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD generally requires (1) medical 
evidence establishing a diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing 
evidence to the contrary and provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service.  38 C.F.R. § 3.304(f) 
(2001).  Where, however, VA determines that the veteran did 
not engage in combat, or was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborate the stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Gaines v. West, 
11 Vet. App. 353, 357-358 (1998).  Any current PTSD diagnosis 
should comply with the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders, 1994 (DSM-IV); See 38 
C.F.R. § 4.130, which reflects a subjective stressor 
standard.  See also, Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).  The sufficiency of a stressor is, accordingly, a 
clinical determination for the examining mental health 
professional.

The medical evidence of record shows diagnoses of PTSD and 
major depression, among others.  While the evidence is 
unclear as to whether or not the veteran currently has both 
these disorders, the Board will leave this matter alone and 
first determine whether there is credible evidence of an 
inservice stressor upon which to base the diagnosis of PTSD.

The veteran claims he is entitled to service connection for 
depression and PTSD, which he alleges began in 1977 in 
service.  The Board notes that service personnel and medical 
records do not indicate the veteran engaged in combat with 
the enemy while in service.  Nor does the veteran allege that 
he engaged in combat with the enemy while in service.  After 
consideration of all the evidence, including the veteran's 
statements and testimony, the Board finds that the 
preponderance of the evidence shows that the veteran did not 
engage in combat with the enemy while in service.

Since the veteran did not engage in combat while in service, 
there must be credible supporting evidence, other than his 
own statements, to support his alleged inservice stressors in 
order to link any major depression or PTSD that may be 
present to an incident of service.  Statements and testimony 
from the veteran alone cannot, as a matter of law, establish 
the occurrence of a noncombat stressor.  Nor can the after-
the-fact medical nexus diagnosis of PTSD serve to support the 
actual occurrence of the inservice stressor Moreau v. Brown, 
9 Vet. App. 389 (1996).

A careful review of the service medical records shows there 
were no complaints, diagnoses or treatment of depression or 
any other psychiatric disorder while in service.  He was 
inducted and discharged with normal medical examination 
reports.

There is no evidence of depression within the year after 
service, as required for a presumption of service connection 
for a psychotic disorder or major depression.  In fact, there 
is no evidence of any type of psychiatric disorder for many 
years after service.  VA records reveal the veteran was 
initially seen for chemical dependence treatment in 1990, and 
sought treatment for depression beginning in 1991.  For years 
of therapy and counseling thereafter, the veteran never 
asserted that his depression or PTSD was the result of 
psychological trauma associated with boxing incidents during 
military service.  However, in practically all of his 
psychiatric evaluations and counseling, he related his early 
childhood sexual abuse experiences and its effects.

The veteran maintains in his most recent statements, made in 
connection with this claim, that his current depression began 
in service in 1977.  However, as a layman, he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As a layperson, his own statements of medical 
diagnosis, causation, or opinion are not binding on the 
Board.  See also Pearlman v. West, 11 Vet. App. 443, 447 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board notes that the veteran points to the letter from 
his caseworker and psychiatrist which reports his statements 
of having depression in military service.  However, there is 
no opinion of a causal link between the veteran's current 
diagnoses, and his asserted stressors in military service.  
The physician's letter merely reports what the veteran said, 
and any opinion of an examiner in this instance would 
necessarily be based entirely on the veteran's self-reported 
history.  The Board is not bound to accept a medical opinion 
many years after service when an examiner relies on history 
provided solely by the veteran.  See Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1996).

Additionally, the medical history reported by the veteran has 
the taint of being self-serving.  There is absolutely no 
contemporaneous evidence of record to corroborate the 
veteran's statements of depression in 1977.  Thus the Board 
finds the probative weight of the veteran's statements 
concerning the onset of depression in 1977 are outweighed by 
the complete lack of documentation in the service records, 
and the absence of such a report in his treatment records 
until he filed this claim.

Moreover, the Board finds that, in light of the above, 
seeking a medical opinion in regard to ascertaining the date 
of onset of the veteran's depression would be pointless.  The 
RO has obtained all available treatment records, and the 
first hint of problems with depression appears in records 
beginning in the 1990's.  Any physician reviewing the claims 
file would have no objective medical evidence prior to 1990 
upon which to base an opinion as to the etiology or likely 
date of onset of the claimed depression.  Consequently, if 
the basis of the medical opinion would be that of 
unsubstantiated medical history proffered by the veteran, a 
physician's conclusion that the veteran's depression had 
manifested during service or within a year of discharge 
inherently would lack probative value as medical evidence of 
a causal relationship between service disease or injury and a 
current medical disability.

The Board recognizes the veteran's statements of May 2001 to 
the effect that his depression commenced while he was in 
service, and his identified stressors associated with boxing 
in service, but based on the record, finds these new 
statements inconsistent and contradictory, and not entitled 
to great weight.

Accordingly, after consideration of all the evidence, the 
Board finds that there is no credible supporting evidence of 
the boxing incidents inservice stressors upon which to base a 
diagnosis of PTSD or depression.  The preponderance of the 
evidence is against the veteran's claim for service 
connection for these conditions, and the claims are denied.  
Since the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for major depression is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

